IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

WILLIE J. HUNTER,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-3968

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed September 29, 2017.

An appeal from the Circuit Court for Duval County.
Linda McCallum, Judge.

Willie J. Hunter, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and David Llanes and Jennifer J. Moore,
Assistant Attorneys General, Tallahassee, for Appellee.



PER CURIAM.

      AFFIRMED.


LEWIS, RAY, and JAY, JJ., CONCUR.